RABINOWITZ, Justice,
concurring in part, dissenting in part.
I respectfully dissent from the majority’s holding that the superior court erred in its ruling that the minor was amenable to treatment as a juvenile. My review of the entire record has not left me with a definite and firm conviction that the superior court committed an abuse of discretion in reaching its conclusion that F.S. was amenable to treatment as a juvenile and in denying the state’s motion for waiver of juvenile jurisdiction.
Study of the record demonstrates that the superior court, in reaching its amenability determination, carefully considered the evidence and scrupulously applied the criteria set forth in AS 47.10.060(d), as well as our interpretation of this statute found in P. H. v. State, 504 P.2d 837 (Alaska 1972).1 Admittedly, the facts of the instant offense are horrifying. However, absent a legislative change in Alaska’s juvenile code, the question of whether juvenile jurisdiction over the minor should be waived is committed to the sound discretion of the superior court.2

. See also Matter of J. H. B., 578 P.2d 146 (Alaska 1978); D. H. v. State, 561 P.2d 294 (Alaska 1977).


. In all other respects, I concur in the court’s various holdings.